Citation Nr: 0835190	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder. 

2.  Entitlement to service connection for a right thumb 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service from January 1975 to January 
1978, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This appeal was previously before the Board in December 2006, 
at which time the Board determined that new and material 
evidence had been received to reopen his claims.  The Board 
then remanded the claims for additional development.  The 
appeal has now been returned for further appellate review.

The veteran appeared before the undersigned Law Judge at a 
hearing at the RO in January 2006.  A copy of the hearing 
transcript is contained in the claims folder. 

The issue of entitlement to service connection for a right 
thumb disability will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's available service medical records are 
negative for a foot disability, and the veteran does not 
contend that he sustained an injury during service.  He has 
asserted that the boots he used in service contributed to his 
problems.

2.  The onychomycosis, tinea pedis, hammertoes, post planus, 
and plantar calluses noted in 1999 were not shown in service; 
there is neither continuity of symptomatology nor a medical 
opinion to establish a nexus between these disabilities and 
active service. 

3.  The most recent examination of the feet was positive for 
only a bunion of the left foot, which the examiner opined had 
absolutely no relationship to military service.  No other 
skin or toe deformity was noted at that time.


CONCLUSION OF LAW

A bilateral foot disability was not incurred due to active 
service.  38 U.S.C.A. § § 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the Board notes that 38 C.F.R. 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  C.F.R. § 3.159(b)(1) (2008).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran was provided with VCAA notification 
in letters dated August 2003 and December 2006.  These 
letters each told the veteran what evidence was needed to 
substantiate the claim for service connection for his 
bilateral foot disability.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  

As for the notification required in Pelegrini, the Board 
notes that veteran status has been established and is not at 
issue.  Notification pertaining to the existence of a 
disability and a nexus between that disability and service 
was provided in the August 2003 letter.  The December 2006 
letter contained notification regarding disability ratings 
and effective dates.  

As a portion of the notification came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the veteran's claim was readjudicated in May 2008, after 
proper VCAA notice was provided.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The veteran contends that he has developed a disability of 
both feet as a result of active service.  He states that he 
experiences pain with pressure, including pressure from 
prolonged standing.  The veteran indicates that he did not 
sustain any particular injury, but argues that his claimed 
disability is the result of the cumulative effects of 
running, marching, and other physical training while wearing 
boots during service.  See hearing transcript. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the evidence indicates that the only service 
medical record that has been obtained is the entrance 
examination.  Personnel records from active service as well 
as the veteran's service in the Reserves through March 1985 
have been obtained and include a February 1984 letter from a 
private doctor excusing the veteran from physical activity.  
However, the doctor indicated that the veteran should be 
excused due to injuries sustained in a recent automobile 
accident and did not mention a foot disability.  

The earliest post service medical records are VA treatment 
records dated 1998.  May 1998 records show that the veteran 
requested a podiatry appointment due to calluses and ingrown 
toenails.  August 1998 records show that the veteran was seen 
for onychomycosis and multiple tylomas (calluses).  

December 1998 records include the veteran's complaints of 
long painful toenails with standing and walking, as well as 
painful cracks and fissures to the ball of the feet treated 
with cream.  The veteran was noted to wear over the counter 
inserts and to have a callus on the ball of the feet.  The 
assessment included onychomycosis, xerosis vs. tinea pedis, 
and hammertoes with plantar calluses.  

The veteran was afforded a VA examination of the feet in 
September 1999.  The veteran reported that during his 
military service he wore boots while running and marching, 
and he believed this caused the problems with his feet.  He 
also noted walking through muddy water, which he apparently 
believed led to the development of athlete's foot infections.  
The veteran complained of pain and swelling to the top of his 
feet.  He said that he could not walk too far or long without 
getting what he called an aching pain in his feet, and that 
the pain was most severe at the end of the day.  The veteran 
received regular debridement of his calluses and used a pair 
of prothotics.  The veteran further complained of constant 
athlete's foot.  He did not use any braces or corrective shoe 
gear, and he had never had surgery or injury to the feet.  

On examination, the veteran had flexible hammer toe 
deformities of digits two through five bilaterally.  Hallux 
was in the position of valgus bilaterally.  Foot posture on 
weight bearing was "peds" planus bilaterally.  Gait was 
essentially normal, except for extensive substitution of the 
digits bilaterally.  X-ray studies were conducted, which 
noted flattening of the plantar arches and no intrinsic 
skeletal lesions.  After the examination, the impression 
included post planus bilaterally, hallux valgus bilaterally, 
and tinea pedis.  

The veteran underwent an additional VA examination in April 
2008.  The claims folder was reviewed by the examiner, who 
noted that the veteran reported no injury to his feet during 
military service but believed his foot problems were the 
result of marching and jogging.  The veteran's current foot 
disorder was that of a left medial bunion.  He currently 
worked full time as a cook which meant he had to stand all 
day, but he had not missed any time from work due to his feet 
and had no difficulty with ordinary activity.  August 2004 X-
ray studies were said to have shown minimal degenerative 
changes of the feet, although these were not defined or 
identified.  On examination, the left foot looked entirely 
normal except for a small medial bunion.  Gait was normal and 
the veteran put weight equally on both lower limbs.  The 
veteran was able to stand on left tiptoe.  The diagnoses 
included left medial bunion of absolutely no relationship to 
military service.  

The Board finds that entitlement to service connection for a 
bilateral foot disability is not warranted.  There is no 
medical evidence of a foot disability during service or until 
many years after discharge from service.  Furthermore, the 
only current disability on the most recent examination was a 
bunion of the left foot, which medical opinion states was not 
the result of active service.  

The 1998 records showed treatment for several complaints 
regarding the feet.  The diagnoses during this period 
included onychomycosis, xerosis vs. tinea pedis, post planus, 
hammertoes, and plantar calluses.  However, there is no 
medical opinion that relates these disabilities to active 
service.  Furthermore, there is no evidence of treatment or 
complaints pertaining to the feet between the veteran's 1978 
discharge from service and the 1998 records, a period of 
nearly 20 years.  This evidence is insufficient to establish 
continuity of symptomatology.  

Similarly, the April 2008 VA examination noted a current 
diagnosis of a left medial bunion, but the examiner 
emphatically opined that there was no relationship between 
the bunion and military service.  Therefore, without evidence 
of either medical opinion or continuity of symptomatology to 
establish a nexus between the veteran's disabilities and 
active service, there is no basis for service connection for 
a bilateral foot disability.  

It is noted that prior to doing the other issue on appeal an 
attempt to obtain additional service medical records is going 
to be undertaken.  It was determined that the issue discussed 
above could be done with out waiting as the only current 
problem of either foot was clearly found unrelated to 
service.  In view of that finding, it does not seem that any 
findings in the service medical records would alter the 
outcome set out above.


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied. 


REMAND

The April 2008 VA examiner included a diagnosis of an 
"insignificant" residual and "virtually full" ability to 
oppose the right thumb to other fingers.  Although the 
veteran's disability was described as insignificant and the 
range of motion as virtually full, this indicates some 
degree, however slight, of residual disability.  The veteran 
testified at the January 2006 hearing that his disability is 
a result of an injury sustained during active service. 

However, as noted in the Board's December 2006 decision, the 
only service medical records contained in the claims folder 
are the veteran's January 1975 entrance examination and 
Report of Medical History.  At the January 2006 hearing, the 
veteran and his representative indicated that the veteran had 
located his service medical records, brought them to his 
representative, and that his representative on July 22, 2005 
had submitted a complete copy of the veteran's service 
medical records (pp. 2-3).  The Board has reviewed the claims 
file, however, and there does not appear to be a "complete 
copy" of the service medical records therein, or any 
documents received on July 22, 2005.  There is, however, a 
January 2004 RO letter to the veteran enclosing "a complete 
copy service medical records and DD214's" that the veteran 
had requested under the privacy act.  There are no documents 
attached to this letter.  It is therefore unclear whether the 
RO sent the veteran a complete set of his service medical 
records or simply the available records, which would have 
included only the enlistment examination and report of 
medical history.  The March 2000 response of the National 
Personnel Records Center (NPRC) to the RO's request for the 
service medical records does not clarify but rather confuses 
the matter, as it states only, "Separation physical being 
mailed, no other meds at Code 13."  There is no copy of the 
separation examination report in the claims folder.

Given the current medical evidence of residual disability, 
the veteran's testimony regarding an inservice injury and his 
further testimony that he has found copies of his service 
medical records, the Board finds that it is imperative that 
an additional attempt be made to obtain those records before 
reaching a decision in this case.  (It is noted that the 
Board bears some responsibility in the delay in this matter 
as an attempt to locate service medical records was not 
specifically set out in the action paragraphs in the prior 
remand.)

Accordingly, the case is REMANDED for the following action:

1.  Determine whether or not the RO has 
a copy of the veteran's service medical 
records in a temporary folder or other 
location.  If this search is 
unsuccessful, contact the veteran's 
local representative and determine 
whether or not they have a copy of the 
veteran's service medical records.  Any 
service medical records that are 
obtained should be associated with the 
claims folder.  

2.  If neither the RO nor the 
representative has a copy of the 
service medical records, contact the 
veteran and request that he submit an 
additional copy of his service medical 
records.  If the veteran does not have 
a copy of these records, request that 
he so indicate in his response. 

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


